Citation Nr: 0418238	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-06 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a ventral hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
with the Louisiana Army National Guard from April 19, 1973 to 
October 26,1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for a ventral hernia.  

This case was previously before the Board in October 2003, 
and was Remanded to the RO to afford the claimant a 
previously scheduled hearing before a traveling Veterans Law 
Judge of the Board.  That original hearing was scheduled to 
be held in June 2003, but the claimant failed to report.  The 
claimant then submitted correspondence explaining the reason 
for his absence, which was construed as a timely motion to 
reschedule his hearing, and that motion was granted for good 
cause shown in October 2003.  The claimant failed to appear 
for that scheduled hearing on April 6, 2004, despite being 
notified of the date, time and place of that hearing at his 
address of record.  The Board will address the matter on 
appeal based upon the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service medical records are silent for 
complaint, treatment, findings or diagnosis of a ventral 
hernia during the claimant's active duty for training.

3.  Clinical evidence of a ventral hernia was initially 
reported many years following service.

4.  The probative and competent medical evidence of record 
establishes that the post service diagnosed ventral hernia 
has not been linked to service on any basis.


CONCLUSION OF LAW

A ventral hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), (23), (24), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
(d), 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  

As the instant appeal does not address a reopened claim, the 
revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (August. 29, 
2001).  Both the VCAA and the implementing regulations are 
applicable in the present case, and will be collectively 
referred to as "the VCAA."  To comply with the 
aforementioned VCAA requirements, the RO must satisfy the 
following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).
See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).  

The record shows that the claimant was informed of the 
provisions of the VCAA by RO letter of January 2004 which 
informed him of VA's duty to notify him of the information 
and evidence necessary to substantiate his application for 
service connection for the disability claimed.  That letter 
informed him of the evidence needed to establish direct or 
presumptive service connection for claimed disabilities, and 
asked that he submit medical evidence showing that he 
currently has a disease or injury; that he sustained that 
disease or injury while on active duty; and that he submit 
medical evidence which links or relates his current 
disability to his period of active duty.  

That letter further informed the claimant what part of that 
evidence the RO would obtain and what evidence he should 
submit, pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (requiring VA to notify the claimant of what 
evidence he or she was required to provide and what evidence 
the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on April 11, 2002, which informed him 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to direct and presumptive service connection, the 
decision reached, and the reasons and bases for that 
decision.  That Statement of the Case also notified the 
claimant and his representative of VA's duty to assist them 
by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  

Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's available service 
medical and personnel records, as well as all private or VA 
medical evidence identified by the claimant.  The RO has 
further afforded the claimant a VA medical examination for 
his claimed abdominal hernia, and has twice scheduled a 
hearing before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals, but the claimant failed to appear 
for those hearings.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's October 2003 remand and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was in February 2002, 
prior to January 2004, when the veteran was initially 
notified of the VCAA.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini II that essentially adopted the same rationale as 
its withdrawn predecessor, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

Only after the pertinent rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  


Factual Background

The evidence includes a record of the claimant's service and 
separation from the Army National Guard Bureau, Army National 
Guard of Louisiana (NGB Form 22)  showing that the claimant 
enlisted on December 18, 1972, for a term of six (6) years, 
and that he was discharged on December 13, 1973.  That 
document further shows that the claimant served a period of 
active duty for training from April 19, 1973 to October 26, 
1973, with 47 days time lost; and that he had enlisted in the 
Oklahoma Army National Guard, 1st Support Company, 279th 
Infantry, on August 19, 1974.  

The claimant's DD Form 214 shows that he served on active 
duty for training (ACDUTRA) with the Louisiana Army National 
Guard from April 19, 1973 to October 26,1973; and that he was 
released by general discharge under honorable conditions.  

That DD Form 214 shows that the claimant lost 47 days under 
Title 10 U.S. Code § 972 from July 2 through 8, 1973; from 
August 3 through September 5, 1973; and from September 6 
through 11, 1973.  Another document issued by the 
Headquarters, Fifth United States Army, Fort Sam Houston, 
Texas, shows that the claimant was discharged from the 215th  
General Supply Company, Tulsa, Oklahoma, effective April 14, 
1978.

On August 3, 2000, the claimant submitted an Application for 
VA Compensation or Pension Benefits (VA Form 21-526), which 
failed to identify any disability.  In that application, the 
claimant claimed Reserve or National Guard service from 
December 18, 1972, to July 22, 1976.  That document indicated 
that the claimant sustained the unspecified disease or injury 
while undergoing basic training at Fort Jackson, South 
Carolina, and advanced individual training (AIT) at Fort 
Leonard Wood.  He reported no postservice treatment for that 
condition.  

By RO letter of January 2000, the claimant was notified of 
the provisions of the VCAA and was asked to identify the 
disability for which VA disability compensation benefits were 
sought.  

In November 2000, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138), in which he identified 
his disability as a hernia.  The claimant further submitted a 
March 6, 1999, report of medical history in connection with 
his enlistment in the HHSB 1/206th FA, in which he denied any 
significant medical history and denied any rupture or hernia.  
He further submitted a report of service medical examination 
showing that on March 6, 1999, while a civilian, he underwent 
a service medical examination at the Troop Medical Clinic, 
Fort Chafee, Arkansas, prior to service enlistment.  

That medical examination revealed an epigastric ventral 
hernia, not symptomatic, although another copy of that 
document shows on the reverse side that he was seen for an 
examination for enlistment and was found to have a 
symptomatic ventral hernia.  It was indicated that should his 
symptoms develop and persist, he should see a civilian 
physician at his own expense.  Another document submitted by 
the claimant showed that he underwent blood chemistry tests 
on March 7, 1999 at Sparks Regional Medical Center, Fort 
Smith, Arkansas.  As noted, the claimant's DD Form 214 shows 
that he served on active duty for training (ACDUTRA) with the 
Louisiana Army National Guard from April 19, 1973 to October 
26,1973, and was released by general discharge under 
honorable conditions.  

In a letter from the claimant, received at the RO on January 
5, 2001, he asserted that he sustained a rupture, or hernia, 
while he was on active duty; that he is unable to work at 
all; that his hernia has gotten larger since his return from 
the Army; and that he had not received any disability 
benefits from the Army.  He submitted a VA Form 21-4142 
showing that he was treated for a hernia at Hillcrest Medical 
Center, but failed to indicate the date of that treatment.  
The RO requested all medical records of the claimant's 
treatment at Hillcrest Medical Center.

Private treatment records from Hillcrest Medical Center, 
dated in August 1997, show that the claimant was seen in the 
Emergency Room for complaints of left face pain of several 
days duration.  Examination revealed a Stensens duct 
obstruction, left side, which was treated with Cephalexin, 
500 mg, and warm packs to the area.  There were no clinical 
findings or reference to a ventral hernia. 

A report of VA examination, conducted in February 2001, noted 
the claimant's assertion that while he was on a rifle range 
during active duty, he fell on a rock and injured his 
abdomen; that he had pain in his abdominal area and was 
checked over by a medic and told that he had a ventral hernia 
but would be okay; that over the years, the hernia has 
increased in size; that when he went to reenlist in Arkansas, 
he was told that he would have to have the hernia checked; 
and that at that time, he had not worked since 1966 secondary 
to the hernia restricting his lifting abilities to less that 
90 pounds; and that lifting more than 90 pounds would result 
in severe bulging in the abdominal area and a stinging pain 
lasting two to three days.  He denied any nausea, vomiting, 
bowel obstruction, incarceration of the hernia, colon 
problems, gastrointestinal complaints, wearing of a hernia 
belt or truss, or seeing a physician about this problem.

Examination revealed a quite noticeable ventral hernia below 
the mid-epigastric area and superior to the umbilicus.  The 
diagnosis was ventral abdominal hernia, incompletely 
reducible.

In October 2001, the RO requested all service medical and 
dental records of the claimant.  

Additional service medical records of the claimant, received 
in January 2002, show that a report of medical history 
completed by the claimant in December 1972 in connection with 
his enlistment in the Louisiana Army National Guard's 1083rd 
Transportation Company show that he denied any history of 
rupture or hernia, and stated that he was in good health.  A 
report of service entrance examination, conducted in December 
1972, shows that the claimant's abdomen and viscera were 
normal, and there were no findings of ventral hernia.  His 
physical profile disclosed no physical or mental impairment.  

A report of periodic medical examination, conducted in May 
1976, showed that the claimant's abdomen and viscera were 
normal, and there were no findings of ventral hernia.  His 
physical profile disclosed no physical or mental impairment.  
It was indicated that the claimant was assigned to the 1st 
Support Company, 129th Infantry, Oklahoma Army National Guard.  
In June 1977, the claimant was seen at the Army Troop Medical 
Clinic, Fort Chafee, Arkansas, for complaints of a hurt groin 
after straining his right foot.  Examination was negative, 
and he was told to return if his pain continued.  His unit 
was identified as the 1st Support Company, 129th  Infantry, 
Oklahoma Army National Guard.  

In February 2002 the RO denied service connection for a 
ventral hernia, and the claimant and his representative were 
notified of that decision and of his right to appeal by RO 
letter of February 25, 2002.  He submitted a timely Notice of 
Disagreement, and requested a hearing before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  He 
subsequently elected to pursue his appeal through an RO 
Decision Review Officer.  

The claimant and his representative were provided a Statement 
of the Case in April 2002.  The claimant submitted his 
Substantive Appeal (VA Form 9), in which he asserted that he 
was treated for the claimed disability at Fort Jackson, South 
Carolina, and that such should be reflected in his service 
medical records.  He was notified by RO letter of May 19, 
2003, directed to his address of record, that his requested 
hearing was scheduled before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals on June 25, 2003.  The 
claimant subsequently failed to report for the scheduled 
hearing.  

The claimant then submitted correspondence explaining the 
reason for his absence, which was construed as a timely 
motion to reschedule his hearing, and that motion was granted 
for good cause shown in October 2003.  The claimant failed to 
appear for that scheduled hearing on April 6, 2004, despite 
being notified of the date, time and place of that hearing at 
his address of record.  The Board will address the matter on 
appeal based upon the record.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for disease 
or injury incurred or aggravated while performing inactive 
duty for training (INACDUTRA).  Active service is defined as 
including any period of inactive duty training during which 
the claimant is disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  For purposes of this section, 
the term "covered disease" is limited to (1) an acute 
myocardial infarction, (2) a cardiac arrest, or(3) a 
cerebrovascular accident.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2000); 38 C.F.R. § 3.6 (2003).  Prior to November 1, 
2000, nontraumatic recurrence or aggravation of a disease 
process during a period of inactive duty for training was not 
defined as an injury.  For example, manifestations of 
cardiovascular disease, such as a myocardial infarction of 
nontraumatic origin, were not to be considered an "injury" 
to meet the requirements of  38 C.F.R. § 3.6.  

However, 38 U.S.C.A. § 101(24), which defines the term 
"active military, naval, or air service" has been amended 
to also include periods of inactive duty training (INACDUTRA) 
during which individuals become disabled or die from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  Section 301 
also amended 38 U.S.C.A. §  106(d) to provide that if a 
person was disabled or died as a result of any of these three 
diseases having occurred while the person was proceeding 
directly to or returning directly from a period of active 
duty for training or inactive duty training, such person 
would be deemed to have been on active duty for training or 
inactive duty training, as the case may be.  Title 38 CFR 
3.6(a) and (e) paragraphs have been amended to reflect the 
new statutory requirements.  See  Veterans Benefits and 
Health Care Improvement Act of 2000, PL 106-419,  (effective 
Nov. 1, 2000).  

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d) (2003 ). 

If not shown in service, service connection may be granted 
for various chronic diseases if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

As noted, the veteran served on active duty for training 
(ACDUTRA) with the Louisiana Army National Guard from April 
19, 1973 to October 26,1973.  He has reported no additional 
periods of ACDUTRA, and his original application for VA 
disability compensation benefits reports Reserve or National 
Guard service from December 18, 1972, to July 22, 1976.  

The claimant's service medical records are silent for 
complaint, treatment, findings or diagnoses of a ventral 
hernia during his period of active duty for training.  A 
report of medical history completed by the claimant in 
December 1972 in connection with his enlistment in the 
Louisiana Army National Guard's 1083rd Transportation Company 
shows that he denied any history of rupture or hernia, and 
stated that he was in good health.  

A report of service entrance examination, conducted in 
December 1972, showed that the claimant's abdomen and viscera 
were normal, and there were no findings of ventral hernia.  
His physical profile disclosed no physical or mental 
impairment.  

A report of periodic medical examination, conducted in May 
1976, showed that the claimant's abdomen and viscera were 
normal, and there were no findings of ventral hernia.  His 
physical profile disclosed no physical or mental impairment.  

The service medical records show that in June 1977, the 
claimant was seen at the Army Troop Medical Clinic, Fort 
Chafee, Arkansas, for complaints of a hurt groin after 
straining his right foot.  Examination was negative, and he 
was told to return if his pain continued.  

Private treatment records from Hillcrest Medical Center, 
dated in August 1997, include no complaint, treatment, 
findings or diagnosis of a ventral hernia. 

The record includes a March 6, 1999, report of medical 
history in connection with his enlistment in the HHSB 1/206th 
FA, in which he denied any significant medical history and 
denied any rupture or hernia.  A report of service medical 
examination shows that on March 6, 1999, while a civilian, he 
underwent a service medical examination at the Troop Medical 
Clinic, Fort Chafee, Arkansas, prior to service enlistment.  
That medical examination revealed an epigastric ventral 
hernia, not symptomatic, although another copy of that 
document shows on the reverse side that he was seen for an 
examination for enlistment and was found to have a 
symptomatic ventral hernia.  It was indicated that should his 
symptoms develop and persist, he should see a civilian 
physician at his own expense.

The foregoing evidence shows that the claimant denied any 
history of a hernia in December 1972; that none was shown on 
service entrance examination at that time; that a report of 
periodic medical examination, conducted in May 1976, showed 
no findings of ventral hernia; that in June 1977, the 
claimant was seen at the Army Troop Medical Clinic, Fort 
Chafee, Arkansas, for complaints of a hurt groin after 
straining his right foot, at which time examination was 
negative.  The first medical evidence of a ventral hernia is 
dated March 6, 1999, and shows that the claimant is a 
civilian.  Based upon the foregoing, the Board finds that the 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a ventral hernia at any time prior 
to March 6, 1999.  Moreover, the above-cited series of 
service medical examinations without clinical findings of a 
rupture or hernia constitute affirmative evidence that the 
claimant did not have a ventral hernia in May 1976 or in June 
1977.  



Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a ventral hernia.  He does 
not satisfy the other two requirements for prevailing on a 
claim for service connection.  
In this regard, there is no evidence of incurrence or 
aggravation of a ventral hernia in service.  The post service 
diagnosed ventral hernia has not been linked to service on 
the basis of competent medical evidence, thus the second and 
third requisites to prevail on a claim of entitlement to 
service connection have not been met.

The veteran is a lay person who has expressed an opinion 
relating his coronary artery disease to service.  He is not 
competent to address causation or etiology of his heart 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a ventral hernia.  
38 U.S.C.A. §§ 101(2), (23), (24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (d), 3.159, 
3.303 (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a ventral hernia.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a ventral hernia is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



